DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is a correction to a notice of allowability to correct minor informalities to canceled claims 3, 10, and 17 to include 4, 11, and 18; thus correctly citing the allowed claims 1-2, 5-9, 12-16, and 19-21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 10/25/2021. Claim 7 has been amended. Claims 1-21 have been examined and are pending.
Examiner’s Comments

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Mr.  Matthew T Byrne (Reg. No. 40,934) on 12/09/2021. The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) A system for defending a computing system from attack, comprising:
		a memory; and

			maintain a round counter that tracks a round number;
			determine a location in a graph for each of a plurality of hosts including the local host, wherein the location in the graph for each of a plurality of hosts is determined using a pseudo-random function based on a shared key, the round counter, and an identifier for each of the plurality of hosts;
			determine monitor hosts of the plurality of hosts that are monitoring the local host;
			determine monitoree hosts of the plurality of hosts that are being monitored by the local host;
			send a message to each of the monitor hosts identifying a value of the round counter;
			forward a first set of heartbeat messages from previous monitoree hosts to the monitor hosts;
			attempt to receive messages from the monitoree hosts;
			determine whether any messages were not received from the monitoree hosts; and
			in response to determining that one or more messages were not received from the monitoree hosts, generate an alert.

Please cancel claim 3:
3.	(Cancelled).

Please cancel claim 4:
4.	(Cancelled).

Please replace claim 8 with:

		maintaining a round counter that tracks a round number for a local host using a hardware processor;
		determining a location in a graph for each of a plurality of hosts including the local host using the hardware processor, wherein the location in the graph for each of a plurality of hosts is determined using a pseudo-random function based on a shared key, the round counter, and an identifier for each of the plurality of hosts;
		determining monitor hosts of the plurality of hosts that are monitoring the local host using the hardware processor;
		determining monitoree hosts of the plurality of hosts that are being monitored by the local host using the hardware processor;
		sending a message to each of the monitor hosts identifying a value of the round counter using the hardware processor;
		forwarding a first set of heartbeat messages from previous monitoree hosts to the monitor hosts using the hardware processor;
		attempting to receive messages from the monitoree hosts using the hardware processor;
		determining whether any messages were not received from the monitoree hosts using the hardware processor; and
		in response to determining that one or more messages were not received from the monitoree hosts, generating an alert using the hardware processor.

Please cancel claim 10:
10.	(Cancelled).

Please cancel claim 11:
11.	(Cancelled).

Please replace claim 15 with:
15.	(Currently Amended) A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for defending a computing system from attack, the method comprising:
		maintaining a round counter that tracks a round number for a local host;
		determining a location in a graph for each of a plurality of hosts including the local host, wherein the location in the graph for each of a plurality of hosts is determined using a pseudo-random function based on a shared key, the round counter, and an identifier for each of the plurality of hosts;
		determining monitor hosts of the plurality of hosts that are monitoring the local host;
		determining monitoree hosts of the plurality of hosts that are being monitored by the local host;
		sending a message to each of the monitor hosts identifying a value of the round counter;
		forwarding a first set of heartbeat messages from previous monitoree hosts to the monitor hosts;
		attempting to receive messages from the monitoree hosts;
		determining whether any messages were not received from the monitoree hosts; and
		in response to determining that one or more messages were not received from the monitoree hosts, generating an alert.

Please cancel claim 17:
17.	(Cancelled).

Please cancel claim 18:
18.	(Cancelled).

Response to Arguments

Applicant’s arguments, see pages 7-12, filed 10/25/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The 103 rejection of claims 1-21 has been withdrawn. In response to Applicant's arguments regarding the amended independent claims 1, 8, and 15 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-3, 5-10, 12-17, and 19-21 have been withdrawn.
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 1-2, 5-9, 12-16, and 19-21 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 08/14/2015 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Acknowledgement to applicant’s amendment to abstract and claim 7 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objections to the abstract and claim 7 are hereby withdrawn. 
					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Sakinah White Taylor/Examiner, Art Unit 2497